     Case 1:20-cv-00064-DAD-JLT Document 21 Filed 12/16/20 Page 1 of 4


 1 THE LAW OFFICE OF THOMAS C. SEABAUGH
   Thomas C. Seabaugh, Esq., SBN 272458 | tseabaugh@seabaughfirm.com
 2 333 South Grand Avenue, 42nd Floor
   Los Angeles, CA 90071
 3 Telephone: (213) 225-5850
 4
     Attorney for Plaintiff
 5
                              UNITED STATES DISTRICT COURT
 6
                          EASTERN DISTRICT OF CALIFORNIA
 7
   D.D., a minor, by and through his father    Case No. 1:20-cv-00064-DAD-JLT
 8 and guardian ad litem Tom Durbin,
                                               NOTICE OF SETTLEMENT AND
 9                Plaintiff,                   PROPOSED ORDER
                                               (Doc. 20)
10         vs.
11 COUNTY OF KERN;
   MARCUS CLOUD;
12 and DOES 1-10,
13                Defendants.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-               Case No. 1:20-cv-00064-DAD-JLT
                                                NOTICE OF SETTLEMENT AND PROPOSED ORDER
     Case 1:20-cv-00064-DAD-JLT Document 21 Filed 12/16/20 Page 2 of 4


 1        TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
 2 RECORD, the parties jointly give notice as follows:
 3        Plaintiff D.D. transmitted a demand for settlement in this matter to Defendant
 4 County of Kern, which was accepted at a board meeting on December 8, 2020.
 5 Accordingly, the parties jointly give this notice of settlement and request that the
 6 Court vacate all pending dates.
 7        Plaintiff D.D. is described in the complaint as a “a juvenile diagnosed with
 8 autism.” Compl., ¶ 2. On that basis, the Court has appointed his father as his
 9 guardian ad litem. He reached the age of majority after this action was filed, but he
10 remains (and has wished to remain) represented in this action by his father and
11 guardian ad litem.
12        Accordingly, Plaintiff D.D., through his guardian ad litem and counsel of
13 record, intends to submit the proposed settlement to this Court for approval. Local
14 Rule 202 provides: “No claim by or against a minor or incompetent person may be
15 settled or compromised absent an order by the Court approving the settlement or
16 compromise.”
17        Plaintiff’s counsel expects to be able to file the application for court approval
18 by December 30, 2020.
19        Because this action arises from an incident that occurred during Plaintiff’s
20 stay in juvenile hall and the required materials may include records related to his
21 medical treatment, he requests leave to submit his application for approval of the
22 settlement and supporting materials under seal pursuant to Local Rule 140(b) and
23 Local Rule 202(b)(2) (reports related to such compromises “may be submitted in a
24 sealed condition to be reviewed only by the Court in camera, with notice of such
25 submission to all parties.”).
26
27
28

                                              -2-                Case No. 1:20-cv-00064-DAD-JLT
                                                 NOTICE OF SETTLEMENT AND PROPOSED ORDER
     Case 1:20-cv-00064-DAD-JLT Document 21 Filed 12/16/20 Page 3 of 4


 1         A proposed order is included below.
 2
 3         Respectfully Submitted,
 4
 5 Dated: December 15, 2020          LAW OFFICE OF THOMAS C. SEABAUGH
 6                                   /s/ Thomas C. Seabaugh
                                     Thomas C. Seabaugh
 7                                   Attorneys for Plaintiff
 8 Dated: December 15, 2020          COUNTY OF KERN
                                     OFFICE OF COUNTY COUNSEL
 9
                                     /s/ Kathleen Rivera
10                                   Kathleen Rivera
                                     Attorneys for Defendants
11
12                                     Proposed Order
13               The parties report that they have settled the matter and indicate they
14 will file the petition for approval of the minor’s compromise soon. (Doc. 20) Thus,
15 the Court ORDERS:
16         1.    The petition for approval of the compromise the action SHALL be
17 filed no later than December 30, 2020;
18         2.    All pending dates, conferences and hearings are VACATED;
19         3.    The Court DENIES the request to file this application under seal. It
20 reveals nothing about the plaintiff because the plaintiff’s identity is unknown. It
21 GRANTS the request to seal the petition for approval of the compromise because it
22 will, assuming compliance with the requirements of law and Local Rule 202, reveal
23 sensitive information about the plaintiff.
24 ///
25 ///
26 ///
27 ///
28

                                                -3-               Case No. 1:20-cv-00064-DAD-JLT
                                                  NOTICE OF SETTLEMENT AND PROPOSED ORDER
     Case 1:20-cv-00064-DAD-JLT Document 21 Filed 12/16/20 Page 4 of 4


 1 The parties are advised that failure to comply with this order may result in the
 2 Court imposing sanctions.
 3
 4 IT IS SO ORDERED.
 5     Dated:   December 15, 2020                 /s/ Jennifer L. Thurston
                                            UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -4-               Case No. 1:20-cv-00064-DAD-JLT
                                             NOTICE OF SETTLEMENT AND PROPOSED ORDER
